Citation Nr: 1516766	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-36 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post right knee surgery with residual pain and slight loss of range of motion.  

2.  Entitlement to a compensable rating for right leg atrophy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977. 

This matter comes before the Board of Veterans Appeals (BVA or Board) from August 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to a compensable rating for right leg atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability is manifested by limitation of extension to 15 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but no higher, for limitation of extension for the right knee have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 3.159 , 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a right knee condition.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment, private treatment and VA treatment records.  The Veteran underwent VA examinations in August 2009 and October 2010.  The Board finds that these VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the August 2009 rating action on appeal, the RO granted service connection and assigned a 10 percent rating for the Veteran's right knee disability, effective March 23, 2009.  In granting service connection, the RO noted that the Veteran had been diagnosed with chondromalacia during service and underwent a right anterior cruciate ligament repair after service. 

Historically, the RO has rated the Veteran's right knee disability by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019 (which provides criteria for evaluating bursitis, which is rated as limitation of motion of the affected part, as degenerative arthritis which, in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved). 

For rating purposes, normal range of motion of the knee is from 0 to 140 degrees and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71a, Plate II. 

The appropriate diagnostic codes for limitation of motion of the knee joint are DCs 5260 and 5261.  Under DC 5260, flexion of either leg limited to 60 degrees is non-compensable; flexion limited to 45 degrees merits a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; flexion limited to 15 degrees would warrant a 30 percent evaluation.  

DC 5261 provides ratings for limitation of extension.  A 0 percent rating is warranted for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees. 

DC 5257 provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.

Also potentially applicable is DC 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.

DC 5259 warrants a maximum 10 percent rating for symptomatic removal of semilunar cartilage. 

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  Separate ratings may also be assigned for a knee disability under DC 5257 and DC 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board will consider all appropriate diagnostic codes. 

The Veteran was afforded a VA examination in August 2009, where he reported daily pain, stiffness, and weakness.  He denied giving way, instability, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions or inflammation.  In regards to limitations, the VA examiner noted that the Veteran is able to stand for up to 1 hour, and walk 1 to 3 miles.    

On physical examination, the VA examiner found no evidence of abnormal weight-bearing, abnormal gait, loss of a bone, recurrent shoulder dislocations, inflammatory arthritis, crepitation, Osgood-Schlatter's disease, mass behind the knee, grinding, clicks or snaps, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae. 

The Veteran's right knee flexion was to 130 degrees, extension was to 15 degrees.  There was no objective evidence of pain or additional limitations after repetitive testing.  There was also no evidence of joint ankylosis.  The diagnosis was status post right knee surgery with residual pain and slight loss of range of motion.  The VA examiner found that the disability had no significant effects on the Veteran's occupation.  However, in his daily activities, the Veteran's knee condition prevents him from engaging in sports and causes moderate and mild problems in completing chores, shopping, exercise and recreational activities. 

Private treatment records from April 2010 show complaints of right knee pain.  On examination, there was no evidence of ecchymosis or erythema.  There was minimal effusion and a tender medial joint line.  The Veteran's range of motion was 5 to 120 degrees.  His flexion contracture was to 5 degrees.  His strength was 5/5 and his varus/valgus stress test was stable.  The private examiner diagnosed significant post-traumatic arthrosis right knee with varus deformity. 

The Veteran was afforded another VA examination in October 2010, where he reported instability, pain, and decreased speed of joint motion.  The VA examiner found no evidence of giving way, deformity, stiffness, weakness, incoordination, locking, effusion, or episodes of dislocation or subluxation.  In regards to limitations, the VA examiner noted that the Veteran is able to stand for 15 to 30 minutes, and walk one-fourth a mile.    

On physical examination, the VA examiner found no evidence of abnormal weight-bearing, loss of a bone, recurrent shoulder dislocations, inflammatory arthritis, crepitation, Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  However, he noted that the Veteran has an antalgic gait and experiences grinding and popping of the knee while walking.  The physical examination also reflected 10 degrees of varus deformity of the right knee. 

The Veteran's right knee flexion was to 130 degrees, extension was to 10 degrees.  There was no objective evidence of pain or additional limitations after repetitive testing.  There was also no evidence of joint ankylosis.  The examiner noted two surgical scars.  The scars were 8 cm long by 0.2 cm wide and 0.6 cm long by 0.1 cm wide, respectively.  The examiner noted that the scars were superficial, non-tender, and did not affect the Veteran's range of motion.  The Veteran had no breaks in the skin, discoloration, or adherent to the deep tissue.  

The diagnosis was osteoarthritis of the right knee, status post-surgical and right knee varus deformity with wasting of thigh and calf muscles.  The VA examiner noted that the Veteran is a truck driver and has difficulty getting in and out of trucks.  Therefore, the examiner found that the Veteran's disability has significant effects on his physical employment.  However, he found no significant effects on the Veteran's sedentary employment.  In regards to daily activities, the examiner noted that the Veteran has severe problems with exercise and sports and has moderate and mild problems with recreational activities and traveling. 

Based on the evidence, the Board finds that the Veteran's right knee disability is more appropriately rated under DC 5261 for limitation of extension and warrants an increase to 20 percent.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The August 2009 VA examiner recorded extension to 15 degrees with no objective evidence of pain.  Therefore, the Veteran is entitled to a 20 percent rating under DC 5261.  Although extension was reportedly less limited in the April 2010 private treatment record and at the October 2010 VA examination, the Veteran's complaints of pain continued and the reported effects of that pain appear to have increased.  For example, at the time of the August 2009 VA examination, the Veteran reported he could stand for about 1 hour and walk 1 to 3 miles.  At the October 2010 examination, he reported being able to stand for 15 to 30 minutes and only being able to walk for approximately 1/4 mile.  

The Veteran is not entitled to a separate compensable rating under DC 5260 for limitation of flexion.  The August 2009 and October 2010 VA examinations noted flexion to 130 degrees, which is not compensable limitation under DC 5260.  Furthermore, there was no evidence of pain or additional limitation after repetitive testing.  Thus, an assignment of a compensable rating for limitation of flexion is not warranted.  

Despite the Veteran's subjective complaints of knee instability during the October 2010 VA examination, the Board finds that the medical records are devoid of objective findings of instability of the right knee throughout the appellate period. Notably, the August 2009 and October 2010 VA examiners found no evidence of instability.  The Veteran specifically denied instability during the VA examination in 2009.  Treatment records were also devoid of objective findings of instability. Accordingly, there is no basis for providing a separate evaluation based on instability under DC 5257 for recurrent subluxation or lateral instability. 

The Board further finds that the Veteran is not entitled to separate ratings under DC 5258 and DC 5259.  Although the Veteran underwent a partial medial meniscectomy, there is no evidence of symptomatology associated with the surgery, including "locking," pain and effusion into the joint

The Board has considered whether the Veteran is entitled to a rating for his right knee surgical scars, but finds he is not.  The October 2010 VA examination report does not indicate that the Veteran's scars are painful, unstable or exceed 6 or 144 square inches.  Accordingly, there is no basis to award a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802 or 7804.

The Board is sympathetic to the Veteran's lay statements that his right knee disability is worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's knee disability (limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a 20 percent rating for limitation of extension is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks a compensable rating for his right leg atrophy, which is currently evaluated under DC 5313, pertaining to injury to Muscle Group XIII.  After an October 2010 VA examination, the examiner diagnosed varus deformity with wasting of the thigh and calf muscles, as secondary to the service-connected right knee disability.  

Further examination is required to determine the appropriate Diagnostic Codes to consider in evaluating the disability.  The RO has considered DC 5313, which addresses the posterior thigh group; however, given the examiner's identification of effects on the calf muscle also, DC 5311, addressing muscles of the calf, may be appropriate.  The examiner also diagnosed varus deformity.  The disabling effect of that diagnosis is unclear from the current record.  Thus, a new examination is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected right leg atrophy.  All studies deemed necessary should be completed.  The claims file and all pertinent records must be made available to the examiner for review in conjunction with the examination. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right leg atrophy, to include identification of the specific muscle groups involved and the effect, if any, of the varus deformity.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

2. Then, the RO should readjudicate the claim on the merits.  If the benefits remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


